DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed 28 February 2022. 
Claims 8 and 11 have been amended and claims 1-7 and 9-10 have been cancelled.
Claims 8 and 11-16 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a 371 of PCT/KR2018/016833 62/175,002 filed on 12/28/2018, which claims foreign priority of KR10-2018-0165809 filed 12/20/2018 and KR10-2018-0113623 filed 9/21/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Examiner’s Note regarding Amended Claim 17
The Status Identifier for claims 8 and 11 indicate “previously presented” and do not properly show what the amendments to the claims are as the proposed claim amendments on 1/18/2022 were not entered. These claim amendments are non-compliant. See 37 CFR 1.121. The Examiner has however gone ahead and noted the amendments and made the appropriate rejections.

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 8 and 11-16, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are directed to a technical solution. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant merely added in a generic database in conjunction with a generic processor and input screen for a user inputting data (supported by Applicant’s specification in Paragraphs 39-42 and Figure 1), which merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). For example, Applicant’s specification does not even recite a processor, which under BRI indicates that the processors are general purpose processors. Applicant’s claims also generically recite an input screen allowing a user to generically input data, which is also so generically recited that it merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant states the claims are not directed to a general computer of a conventional construction scenario selection device, but a specialized computer. The Examiner respectfully disagrees. Applicant’s specification does not even recite a processor or computer, so how is the computer and processor a specialized computer? The Applicant has only pointed out generic computer processors, a database, and an input screen, which are all general purpose computer components being used to implement the abstract idea (See PEG 2019 and MPEP 2106.05). The Examiner notes that the functions the computer performs would be no different if done using pen and paper in the human mind. Applicant’s arguments are not persuasive.
The Applicant states the claims improve the performance of the construction scenario selection device. The Examiner respectfully disagrees. There is not even a construction scenario selection device claimed, but rather a construction scenario selection processor, which is merely a general purpose computer processor (See PEG 2019 and MPEP 2106.05). For example, Applicant’s specification does not even recite a processor, which under BRI indicates that the processors are general purpose processors. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 8 and 11-16 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an apparatus including a database for selecting a construction scenario for remodeling a building envelope, the apparatus comprising: an energy performance evaluation processor configured to calculate a heat transmission coefficient value for each of a plurality of construction scenarios relating to remodeling of the building envelope, which are stored in the database, based on heat resistance values of input materials stored in the database, and configured to classify construction scenarios in which the heat transmission coefficient value is greater than or equal to a reference value in accordance with regional heat transmission coefficient standards which are stored in the database among the plurality of construction scenarios as candidate construction scenarios; an environmental impact assessment processor configured to calculate an environmental impact assessment value for each of the candidate construction scenarios by loading at least one environmental impact value of the input materials from the database; an economic feasibility evaluation processor configured to calculate an economic feasibility evaluation value for each of the candidate construction scenarios; and a recommended construction scenario selection processor configured to select at least one of the candidate construction scenarios as a recommended construction scenario according to the environmental impact assessment value and the economic feasibility evaluation value, wherein each of the plurality of construction scenarios includes a construction method and the input materials, wherein the construction method is a replacement construction method in which an existing envelope is replaced with a new envelope or an add-on construction method in which an additional envelope is constructed on the existing envelope, wherein the environmental impact assessment processor calculates the environmental impact assessment value in consideration of environmental impact values of removed materials in the existing envelope and the economic feasibility evaluation processor calculates the economic feasibility evaluation value in consideration of cost for disposal of the removed materials when the construction method is the replacement construction method, wherein the apparatus includes an input screen through which a user may input information on the building envelope, the information being input is classified for each orientation of the building envelope, wherein the energy performance evaluation processor calculates the heat transmission coefficient values for each orientation of the building envelope, and wherein the energy performance evaluation processor calculates the heat transmission coefficient values for a front portion, a rear portion, and side portions of the building, and in a case in which all of the calculated heat transmission coefficient values are greater than or equal to the reference value, selects corresponding construction scenarios as the candidate construction scenarios (Organizing Human Activity and a Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are calculating heat transmission coefficient values for construction scenarios, classifying those scenarios based on thresholds, calculating environmental impact values, and then recommending construction methods based off the calculated values for human users to implement, which is managing how humans interact for commercial purposes. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are calculating heat transmission coefficient values for construction scenarios, classifying those scenarios based on thresholds, calculating environmental impact values, and then recommending construction methods based off the calculated values for human users to implement, where all these calculations can be done in the human mind with pen and paper given enough time. The Applicant’s claimed limitations are calculating values for variables of construction scenarios to recommend what construction options to select using a general purpose computer, which is directed towards the abstract idea of Organizing Human Activity and Mental Processes.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an apparatus including a database for, the apparatus comprising: an energy performance evaluation processor configured to, which are stored in the database, stored in the database, and configured to; which are stored in the database among the plurality of construction scenarios as candidate construction scenarios; an environmental impact assessment processor configured to; from the database; an economic feasibility evaluation processor configured to; and a recommended construction scenario selection processor configured to, wherein the apparatus includes an input screen through which a user may input information on the building envelope” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “an apparatus, an energy performance evaluation processor, an environmental impact assessment processor, an economic feasibility evaluation processor, input screen, database, and a recommendation construction scenario selection processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 11-16 further narrow the abstract idea and present no additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “an apparatus, an energy performance evaluation processor, an environmental impact assessment processor, an economic feasibility evaluation processor, input screen, database, and a recommendation construction scenario selection processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 8 and 11-16 recite an apparatus, an energy performance evaluation processor, an environmental impact assessment processor, an economic feasibility evaluation processor, input screen, database, and a recommendation construction scenario selection processor; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 39-42 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “an apparatus including a database for, the apparatus comprising: an energy performance evaluation processor configured to, which are stored in the database, stored in the database, and configured to; which are stored in the database among the plurality of construction scenarios as candidate construction scenarios; an environmental impact assessment processor configured to; from the database; an economic feasibility evaluation processor configured to; and a recommended construction scenario selection processor configured to, wherein the apparatus includes an input screen through which a user may input information on the building envelope” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 11-16 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 8 and 11-16 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claim 8 discloses a system for analyzing heat transmission coefficients and environmental impacts of construction projects to make recommendations about how to perform the construction requirements while taking into account cost.
Regarding a possible 103 rejection: The closest prior art of record is:
Blair et al. (US 2015/0286941 A1) – which discloses a recommendation system for construction projects while taking into account environmental aspects. 
Belady et al. (US 2012/0150552 A1) – which discloses environmental impact quantification of use of certain products.
Quaranta (US 2008/0034704 A1) – which discloses a construction system that analyzes aspects of the construction project to certain parameters.
Shahriari (US 2005/0137921 A1) – which discloses evaluating the costs and benefits of environmental construction projects based on certain variables.
Morel et al. (J.C Morel, A Mesbah, M Oggero, P Walker, Building houses with local materials: means to drastically reduce the environmental impact of construction, Building and Environment, Volume 36, Issue 10, December 2001, Pages 1119-1126, (https://www.sciencedirect.com/science/article/pii/S0360132300000548)) – which discloses analyzing environmental impacts involved with construction.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 8, such as calculating heat transmission coefficients and environmental impacts of construction projects to make recommendations about how to perform the construction requirements while taking into account cost.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “an apparatus including a database for selecting a construction scenario for remodeling a building envelope, the apparatus comprising: an energy performance evaluation processor configured to calculate a heat transmission coefficient value for each of a plurality of construction scenarios relating to remodeling of the building envelope, which are stored in the database, based on heat resistance values of input materials stored in the database, and configured to classify construction scenarios in which the heat transmission coefficient value is greater than or equal to a reference value in accordance with regional heat transmission coefficient standards which are stored in the database among the plurality of construction scenarios as candidate construction scenarios; an environmental impact assessment processor configured to calculate an environmental impact assessment value for each of the candidate construction scenarios by loading at least one environmental impact value of the input materials from the database; an economic feasibility evaluation processor configured to calculate an economic feasibility evaluation value for each of the candidate construction scenarios; and a recommended construction scenario selection processor configured to select at least one of the candidate construction scenarios as a recommended construction scenario according to the environmental impact assessment value and the economic feasibility evaluation value, wherein each of the plurality of construction scenarios includes a construction method and the input materials, wherein the construction method is a replacement construction method in which an existing envelope is replaced with a new envelope or an add-on construction method in which an additional envelope is constructed on the existing envelope, wherein the environmental impact assessment processor calculates the environmental impact assessment value in consideration of environmental impact values of removed materials in the existing envelope and the economic feasibility evaluation processor calculates the economic feasibility evaluation value in consideration of cost for disposal of the removed materials when the construction method is the replacement construction method, wherein the apparatus includes an input screen through which a user may input information on the building envelope, the information being input is classified for each orientation of the building envelope, wherein the energy performance evaluation processor calculates the heat transmission coefficient values for each orientation of the building envelope, and wherein the energy performance evaluation processor calculates the heat transmission coefficient values for a front portion, a rear portion, and side portions of the building, and in a case in which all of the calculated heat transmission coefficient values are greater than or equal to the reference value, selects corresponding construction scenarios as the candidate construction scenarios (as required by independent claims 8)”, thus rendering claim 8, and it’s dependent claims as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683